Case 6:19-cv-00332-PGB-T_S Document 29 Filed 06/05/19 Page 1 of 3 PageID 120




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     Orlando Division

JOSHUA KEMPFER, individually
and on behalf of all others similarly situated,

         Plaintiff,

v.                                                             Case No.: 6:19-cv-00332-PGB-TBS

NATIONAL COLLEGE OF BUSINESS
AND TECHNOLOGY COMPANY, INC.
D/B/A FLORIDA TECHNICAL COLLEGE,

      Defendant.
_____________________________________/

         JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
         AND FOR ENTRY OF FINAL ORDER OF DISMISSAL WITH PREJUDICE

         Plaintiff Joshua Kempfer and Defendant National College of Business and Technology

Company, Inc., by and through their respective undersigned counsel, agree:

         1.      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, to the

dismissal with prejudice of this action, each party to bear his, her or its own attorneys’ fees and

costs;

         2.      No motion for class certification has been filed, and no class has been certified in

this action. Accordingly, class notice and Court approval of the voluntary dismissal are not

required under Rule 23(e) of the Federal Rules of Civil Procedure; and

         3.      Pursuant to the Court’s May 9, 2019 Order [D.E. 28], entry of the proposed Final

Order of Dismissal With Prejudice attached hereto.




                                                  1
Case 6:19-cv-00332-PGB-T_S Document 29 Filed 06/05/19 Page 2 of 3 PageID 121




      Dated: June 5, 2019

                            Respectfully submitted:

HOMER BONNER JACOBS, P.A.                               SHAMIS & GENTILE, PA
1200 Four Seasons Tower                                 14 NE 1st Ave.
1441 Brickell Avenue                                    Suite 1205
Miami Florida 33131                                     Miami, Florida 33132
Phone: (305) 350-5100                                   Phone: (305) 479-2299
Fax: (305) 372-2738                                     Fax: (786) 623-0915

By:   s/Andrew Vitali, III                        By:   s/Andrew J. Shamis
      Peter W. Homer                                    Andrew J. Shamis
      Email: phomer@homerbonner.com                     Email: ashamis@shamisgentile.com
      Florida Bar No.: 291250                           Florida Bar No.: 101754
      Andrew Vitali, III
      Email: avitali@homerbonner.com                    Co-Counsel for Plaintiff
      Florida Bar No.: 0057828
                                                 and
      Counsel for Defendant

                                                        EDELSBERG LAW, PA
                                                        2875 NE 191st Street, Suite 703
                                                        Aventura, Florida 33180
                                                        Phone: (305) 975-3320


                                                 By:    s/Scott A. Edelsberg
                                                         Scott A. Edelsberg
                                                         scott@edelsberglaw.com
                                                         Florida Bar No.: 100537

                                                        Co-Counsel for Plaintiff




                                             2
Case 6:19-cv-00332-PGB-T_S Document 29 Filed 06/05/19 Page 3 of 3 PageID 122




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 5, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record identified on the below Service List via transmission of

Notices of Electronic Filing generated by CM/ECF.

                                                    By:    s/Andrew Vitali, III
                                                           Andrew Vitali, III


                                       SERVICE LIST

                                     Joshua Kempfer v.
National College of Business and Technology Company, Inc. d/b/a Florida Technical College
                            Case No.: 6:19-cv-00332-PGB-TBS
              United States District Court for the Middle District of Florida
                                     Orlando Division

Shamis & Gentile, P.A.
Andrew J. Shamis, Esq.
14 NE 1st Avenue, Suite 1205
Miami, FL 33132
Phone: (305) 479-2299
Email: ashamis@shamisgentile.com

Edelsberg Law, P.A.
Scott Edelsberg, Esq.
19495 Biscayne Blvd. #607
Aventura, FL 33180
Phone: (305) 975-3320
Email: scott@edelsberglaw.com


Attorneys for Plaintiff




                                               3
